UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
GRACIELA DONCOUSE,
               Plaintiff,                                21-CV-2377 (PGG) (BCM)
       -against-
                                                         ORDER
CHELSEA ROYAL CARE PHARMACY, INC.,
et al.,
               Defendant.
                                                                                    5/19/21
BARBARA MOSES, United States Magistrate Judge.

       An affidavit of service states that plaintiff served defendant Chelsea Royal Care

Pharmacy, Inc. with process on March 30, 2021. (Dkt. No. 8.) Pursuant to Fed. R. Civ. P.

12(a)(1)(A), defendant's answer was due April 20, 2021. Defendant has neither appeared nor

responded to the complaint. No later than May 26, 2021, plaintiff shall inform the Court whether

the parties have extended defendant's time to respond, or whether plaintiff intends to request a

certificate of default. Plaintiff shall promptly serve this Order on defendant.

Dated: New York, New York
       May 19, 2021
                                              SO ORDERED.



                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
